United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3102
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Damion Stevenson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: May 4, 2022
                                Filed: May 9, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Damion Stevenson appeals the sentence the district court1 imposed after he
pled guilty to being a felon in possession of a firearm, pursuant to a plea agreement

      1
       The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.
containing an appeal waiver. His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of Stevenson’s sentence and the effectiveness of trial counsel.

       We decline to consider Stevenson’s ineffective-assistance claims on direct
appeal. See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (noting
an ineffective-assistance claim is generally not cognizable on direct appeal and is
properly raised in a 28 U.S.C. § 2255 action). We also conclude the appeal waiver
is valid, enforceable, and applicable to Stevenson’s challenge to his sentence. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing validity and
applicability of appeal waiver de novo); United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (enforcing appeal waiver if appeal falls within scope of
waiver, defendant knowingly and voluntarily entered into plea agreement and waiver,
and it would not result in miscarriage of justice).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we grant counsel leave to withdraw and dismiss this
appeal.
                       ______________________________




                                         -2-